Citation Nr: 1328186	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  08-27-120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.

(The issues of (1) entitlement to a rating in excess of 40 percent for residuals of in-service back injury; (2) entitlement to service connection for bilateral leg tremors; (3) entitlement to service connection for balance problems; (4) entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only; (5) eligibility for specially adapted housing, and; (6) eligibility for a special home adaptation grant will be addressed by the Board in a separate decision)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and K.H.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2013, the Veteran and her acquaintance, K.H., testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days to allow for the submission of additional evidence for consideration.  To date, no additional evidence has been received.

A review of the Veteran's Virtual VA electronic claims file is significant for additional information and evidence pertinent to the claim remanded herein, to include additional VA treatment records dating from September 2011 through January 2013.  

The Board notes that the Veteran has six additional claims that are currently before the Board for appellate consideration, which include: (1) entitlement to a rating in excess of 40 percent for residuals of in-service back injury; (2) entitlement to service connection for bilateral leg tremors, claimed as secondary to service-connected residuals of an in-service back injury; (3) entitlement to service connection for balance problems, claimed as secondary to service-connected residuals of an in-service back injury; (4) entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only; (5) eligibility for specially adapted housing, and; (6) eligibility for a special home adaptation grant.  These issues will be addressed in a separate Board decision drafted by the Veterans Law Judge who conducted the August 2006 hearing pertaining to these issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the June 2013 hearing, the Veteran essentially contended that her obstructive sleep apnea, initially diagnosed in September 2006 (see Vol. 8), had onset during service or within three months of her discharge, or, that it is related to her alleged exposure to (mustard) gas/causative chemical agents in a gas chamber during service.  

A review of the Veteran's service treatment records is negative for any complaints, findings, or diagnosis of obstructive sleep apnea during service.  Her February 1975 report of medical history and separation examination show that history of "frequent trouble sleeping" was denied and examination of her neck, throat, lungs, and chest was normal.  Chest x-ray was read as negative.  It was noted, however, that she complained of difficulty breathing without medication due to pain in her upper and low back and low abdomen.  It also appears that she was treated for frequent upper respiratory infections during service.  See Vol. 1.  

Records received from the Department of Labor and Office of Workman's Compensation show that following the Veteran's discharge in February 1975, she worked as a custodian from 1978 to 1983, where she reportedly worked with harsh cleaning chemical agents and she described cleaning enclosed showers with hot steam and chemical cleaning agents.  See Vol. 9.

Post-service pulmonary treatment records dating from 1989 to 1997 from Dr. AF, M.D., show that the Veteran was diagnosed with asthma in 1988 or 1989.  The Veteran also claims to have been diagnosed with sacaroidosis in 1989, however, pulmonary treatment records from Dr. AF are negative for such diagnosis, the Veteran denied ever undergoing a biopsy for confirmation of that diagnosis, and chest x-rays at that time and dating through at least 1996 were consistently read as negative.  MRI examination of her head in 1993 showed minor left maxillary sinus disease and was negative for any suggestion of central nervous system sacaroidosis.  See Vol. 1.  

During an August 1984 VA examination, the Veteran indicated that she tired easily due to asthma.  In an August 1996 statement, she reported that she was dismissed from on-the-job training because medication (azmacort inhaler, theophyline, and seldane) made her drowsy and make mistakes.  In a September 1998 statement, she indicated that she would wake up with an "asthma attack" if she did not take her medication properly, something in the air triggered an attack, or if it was too hot.  She reportedly slept a lot, which she attributed to side effects of medication.  See Vol. 1.

Post-service VA treatment records show that upon undergoing a VA pulmonary consultation in July 2001 for asthma and sarcoid with complaint of shortness of breath, the Veteran complained of nocturnal symptoms and fatigue, which was noted to possibly be related to sleep apnea, among other things.  In October 2001, after being prescribed allergy medication (Servant), she was not nearly as short of breath, her sleep was reasonable, she awoke feeling refreshed, and OSA no longer seemed like a consideration.  See Vol. 7.

EMG testing in March 2003 showed tremor-like movements in the lower extremities and trunk.  Diagnostic assessment included consideration of restless leg syndrome verse essential tremor.  The Board observes that VA treatment records date onset of lower extremity movements to 1996 or 1997.  In August 2003, the Veteran denied any sleep/rest problems.  See Vol. 8.

In April 2006, the Veteran was referred to a VA sleep clinic for consultation regarding limb movements where a polysomnogram test was ordered.  See Vol. 7.  In September 2006, a polysomnogram test report showed diagnosis of obstructive sleep apnea and periodic limb movement syndrome, among other things.  See Vol. 8.

On review of the record, the Board notes that the Veteran's service personnel records have not been obtained and associated with the claims file.  Her service personnel records are relevant to her claim for service connection for OSA in that they may corroborate her alleged exposure to gas/causative chemical agents in a gas chamber during active service.  Thus, additional development efforts are necessary to obtain the Veteran's service personnel records.  

In addition, during the June 2013 hearing, the Veteran testified that while roommates during service never told her that she snored, her family did within three months of discharge from service.  Contrary to numerous contemporaneous statements documented in various VA and private treatment records, she stated that she has experienced daytime tiredness since service.  She also stated that she was exposed to gas or caustic chemicals.  

The Board finds that the Veteran's assertions appear to raise the possibility that her current obstructive sleep apnea may have occurred in service or be related to event, injury, or illness therein.  Despite the foregoing, the Veteran has yet to be afforded a VA examination for her sleep apnea.  Such an examination should be arranged for the Veteran to explore whether there is an etiological relationship between her sleep apnea and his active duty service.  38 C.F.R. § 3.159(c)(4). 

Prior to arranging the VA examination requested above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for her sleep apnea since January 2013.  VA must then also make efforts to obtain any ongoing treatment records that are identified by the Veteran, to include any records from the Hampton VAMC dating since January 2013.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request the Veteran's service personnel records from the NPRC and any other records repository deemed appropriate, to specifically include records pertaining to any exposure to (mustard) gas/caustic chemicals in a gas chamber during active military service.  

All pertinent follow-up must be undertaken in accordance with the M21-1MR, III.iii.2.B.13 for obtainment of the Veteran's reports of service examinations and medical history.

2.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for sleep apnea, to include as secondary to alleged (mustard) gas/causative chemical exposure in a gas chamber during service.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that she is expected to provide.

The letter must also notify the Veteran that VA is undertaking efforts to arrange for a VA examination of her sleep apnea.  The Veteran should be advised that it remains her responsibility to report for the scheduled VA examination and to cooperate with the development of her claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for her sleep apnea since January 2013.

3.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine whether her sleep apnea is etiologically related to her active duty service, to include any verified exposure to (mustard) gas/caustic chemicals in a gas chamber therein.  

The claims folder, to include any electronic records in Virtual VA and a copy of this REMAND, must be made available to the examiner, and the examiner must review the REMAND and entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should confirm the Veteran's sleep apnea diagnosis.  If the examiner confirms the sleep apnea diagnosis, then the examiner should also provide an opinion as to whether it is at least as likely as not (i.e. is at least a 50 percent probability) that the diagnosed sleep apnea was incurred during service, is related to an injury or illness sustained during service, or was caused or aggravated by any of the Veteran's service-connected disabilities.  

A report of the examination should be prepared and associated with the claims file.  A complete rationale which includes citation to any relevant facts, to include those cited in this REMAND, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO/AMC must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of service connection for sleep apnea, to include as due to exposure to (mustard) gas/caustic chemicals in a gas chamber during service, should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


